Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-15, in the reply filed 5/24/2021 and 7/28/2021, and in the election of species requirement applicant elected  n-trans-feruloyltyramine as the compound elected for examination. For Species II of the prior election of election of species requirement, applicant elected claim 7, wherein administering the compound of Formula (I) increases HNF4a expression. For Species III of the prior election of election of species requirement, Applicant elected claim 11, wherein improving digestive health reverses the loss of Paneth cells. For Species IV, Applicant elected the compound is in the form of a pharmaceutically acceptable salt. Applicant stated that, at least Claims 1-7, 11 and 19 read upon the elected species. 

Thus, claims 8-10, 12-18 and 20 are withdrawn from further consideration as being drawn to non-elected inventions.

Therefore the restriction/election is hereby made FINAL.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11, 19 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by WO 2017/168422.


WO teaches that inflammatory bowel diseases including Crohn’s disease and Ulcerative colitis were treated with an ethanol extract of cannabis (Avidekel strain), see entire reference, especially abstract, pages 1, 7, 10, 23 (oral administration), 25 and the claims.  Applicant admits on the record in paragraphs 93-100 of the instant specification that the claimed extract can be made by a simple extraction with ethanol. Thus, WO teaches the claimed method since an ethanol extract of cannabis (Avidekel strain) is taught to be used to treat inflammatory bowel diseases including Crohn’s disease and .



Claim(s) 1-7, 11, 19 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by WO 2019/073127 (translation enclosed herein).


WO teaches that Crohn’s disease was treated with an ethanol extract of cannabis, see entire reference, especially pages 1, 2 (where the English translation starts), and the claims.  Applicant admits on the record in paragraphs 93-100 of the instant specification that the claimed extract can be made by a simple extraction with ethanol. Thus, WO teaches the claimed method since an ethanol extract of cannabis is taught to be used to treat Crohn’s disease. Since the cannabis is extracted with ethanol then the same extract will inherently have the same compounds in it (n-trans-feruloyltyramine). Note carriers throughout the translation. Note that “consumable composition” could read on anything that can be administered to a patient. Without knowing the body weight of the “subject” it is impossible to calculate how much claim 6 is referring to.



Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/168422.


WO teaches that inflammatory bowel diseases including Crohn’s disease and Ulcerative colitis were treated with an ethanol extract of cannabis (Avidekel strain), see entire reference, especially abstract, pages 1, 7, 10, 23 (oral administration), 25 and the 


In the event it is seen that the n-trans-feruloyltyramine (formula I) is not obvious to administer between 0.1 and 100 mg/kg of the body weight of the subject (which is NOT being admitted) then it would have been obvious to one having ordinary skill in the art to do so since 0.1 mg/kg-100 mg/kg is a very broad range. Clearly it would have been well within the purview of the ordinary artisan in an effort to optimize the desired results to use such an amount as the range (the range claimed in claim 6) is so broad and encompasses amounts which are rountinely used in the art. Note that the extract is clearly a results effective variable and it was clearly obvious at the time the invention was made for one of ordinary skill in the art to use an amount from such a broad range as claimed. 




Claims 1-7, 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/073127 (translation enclosed herein).


WO teaches that Crohn’s disease was treated with an ethanol extract of cannabis, see entire reference, especially pages 1, 2 (where the English translation starts), and the claims.  Applicant admits on the record in paragraphs 93-100 of the instant specification that the claimed extract can be made by a simple extraction with ethanol. Thus, WO teaches the claimed method since an ethanol extract of cannabis is taught to be used to treat Crohn’s disease. Since the cannabis is extracted with ethanol then the same extract will inherently have the same compounds in it (n-trans-feruloyltyramine). Note carriers throughout the translation. Note that “consumable composition” could read on anything that can be administered to a patient. Without knowing the body weight of the “subject” it is impossible to calculate how much claim 6 is referring to.


In the event it is seen that the n-trans-feruloyltyramine (formula I) is not obvious to administer between 0.1 and 100 mg/kg of the body weight of the subject (which is NOT being admitted) then it would have been obvious to one having ordinary skill in the art to do so since 0.1 mg/kg-100 mg/kg is a very broad range. Clearly it would have been well within the purview of the ordinary artisan in an effort to optimize the desired results to . 



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 11, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Application No. 16/961,035. Although the claims at issue are not identical, they are not patentably distinct from each other because 17/140,949 claims a process using the same extract as used in 


Claims 1-7, 11, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 15, 16, 21-31 of U.S. Patent Application No. 16/510,005. Although the claims at issue are not identical, they are not patentably distinct from each other because 17/140,949 claims a process using the same extract as used in 16/510,005 and they can both be used on anyone thus it is obvious to use the extract in either case to be applied to anyone. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655